Citation Nr: 1203640	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-21 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran provided testimony before a Decision Review Officer (DRO) at the RO in March 2009.  The Veteran and his spouse also provided testimony before the undersigned Acting Veterans Law Judge at a videoconference hearing in April 2011.  Transcripts of both hearings have been associated with the Veteran's claims file.

The reopened claim of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed decision issued in March 2004, the RO determined that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a back condition had not been received.  

2.  Evidence added to the record since the final March 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.



CONCLUSIONS OF LAW

1.  The March 2004 rating decision that determined that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a back condition had not been received is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2011)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a back disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

At his March 2009 DRO and April 2011 Board hearings and in documents of record, the Veteran contends that he injured and/or aggravated his back during his military service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  

38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

By way of background, the Veteran's claim for service connection for a back disorder was originally denied in an October 1996 rating decision in which the RO determined that a back disorder existed prior to service and was not aggravated beyond the normal progression during service.  Since the October 1996 rating decision, the Veteran attempted to reopen his claims on several occasions, but such applications were denied in October 1999, September 2001, and, most recently, March 2004.  

In this regard, in the March 2004 rating decision, the RO determined that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a back condition had not been received.  At the time of such decision, the RO considered the Veteran's VA medical center (MC) treatment records from December 2003 to January 2004.  In prior final decisions on this issue dated October 1996, October 1999, and September 2001, the RO had also considered the Veteran's own statements, outpatient treatment reports from Dr. J. Gassaway dated July 1987 to June 1986, outpatient treatment reports from Dr. E.A. Miller dated April 1992 to April 1999, a letter from US Steel Gary Works Occupational Health Center, the Veteran's service treatment records, and a VA examination (not specific to the Veteran's back) dated March 1972.

In the March 2004 rating decision, the RO found that the evidence received from the VAMC dated December 2003 to January 2004 did not constitute new and material evidence because it did not relate to an unestablished fact necessary to substantiate the claim, and did not raise a reasonable possibility of substantiating the claim.  Therefore, the RO declined to reopen the Veteran's claim for service connection for a back disorder.


Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In March 2004, the Veteran was advised of the decision and his appellate rights.  No further communication regarding his claims of entitlement to service connection for a back disorder was received until February 2008, when VA received his application to reopen his claim.  Therefore, the March 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2011)].

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Changes to the definition of new and material evidence as set forth in 38 C.F.R. § 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claims of entitlement to service connection for a back disorder in February 2008, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final 

denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the March 2004 rating decision, additional evidence consisting of VA and private treatment records, testimony at the March 2009 DRO hearing, testimony at the April 2011 Board hearing, and the Veteran's statements has been received.  The newly received records include multiple diagnoses of lumbar spine disorders.  The newly received records also include the Veteran's testimony to the Board that he consistently went on sick call for his back throughout his service (p. 4); he received permanent profile for his lower back (p. 4); his back continued to hurt throughout his military career (p. 6); his military physical training and combat training aggravated his back injury (p. 9); he had no back problem prior to service (p. 10); his back got worse during service due to lifting ammunition, physical training, and the daily duties of military service (p. 11); he has consistently had back pain and problems since leaving service (p. 11); and his treating physician at VAMC Birmingham told him that his back disorder was truly aggravated by his military service (p. 16).

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran has current disorders of the back.  Additionally, he has offered competent testimony, which is presumed credible for the purposes of evaluating his application to reopen his claim, that he has had back symptomatology since his time in service, and his treating VA physician has related the aggravation of his back disorder to his service.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for a back disorder.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a back disorder is reopened.


ORDER

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for a back disorder is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for a back disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board initially finds that a remand is necessary to afford the Veteran a VA examination and opinion so as to determine the nature and etiology of his back disorder.  Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination based on a conclusory generalized lay statement because that would eliminate the carefully-drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, a VA examination is required because the Veteran has multiple current diagnoses of lumbar spine disorders, he has provided competent lay evidence of back pain in service, and he has provided competent lay evidence that his treating VA physician associated his back disorder with his time in service.

The Veteran also testified at his Board hearing that he had sought treatment throughout the years since his service discharge and that a VA physician had related his current back disorder to his military service; however, such statement is not in the Veteran's VA treatment records.  Additionally, he indicated that he currently receives treatment through the VA healthcare system.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his back disorder since service and to submit any treatment records or statements addressing the etiology of his back disorder.  Thereafter, any identified records, to include those from the Tuscaloosa and Birmingham, Alabama, VA Medical Centers dated from February 2011 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his back disorder since service and to submit any treatment records or statements addressing the etiology of his back disorder.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Tuscaloosa and Birmingham VA Medical Centers dated from February 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his back disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner is requested to identify any currently diagnosed back disorders.  If the examiner finds that the Veteran has no current back disorder, he or she should explain his or her disagreements with the back disorders currently of record.

(B)  For each currently diagnosed back disorder, the examiner should offer an opinion as to whether such disorder clearly and unmistakably pre-existed the Veteran's entry into active duty.


(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing back disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?

If there was an increase in severity of the Veteran's back disorder during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  If not, is it at least as likely as not that the Veteran's back disorder is casually related to any incident of service?

 (C) The examiner should also state whether the Veteran had arthritis of the back within one year of his service discharge in August 1971 and, if so, describe the manifestations.

In offering any opinion, the examiner must consider the full record, to include the Veteran's service treatment records detailing treatment for back complaints and recurrent lumbosacral sprain, and his lay statements regarding the incurrence of his back disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


